DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 6, and 8-11 are objected to because of the following informalities:  

Regarding Claim 2, the claim recites “a remote connection to smartphone/computer/computer device” which appears to be a misspelling of “a remote connection to a smartphone and/or computer and/or computer device”.  The claim also recites “through a smartphone/computer/computer device with a companions software” which appears to be a misspelling of “through a smartphone and/or computer and/or computer device with a companiona smartphone and/or computer and/or computer device with a software application”.  Finally, the claim ends reciting “an internal batteries, and/or a power supply” which appears to be a misspelling of “and an internal battery 

Regarding Claim 6, the claim recites “labeling, colors, and transparency” which appears to be a misspelling of “labeling, color

Regarding Claim 8, the claim recites “with an adapter one side of which is compatible with the portable dispenser and a side opposite to said one side is compatible with a cap of an incompatible size” which appears to be a misspelling of “with an adapter, one side of which is compatible with the portable dispenser and a side opposite to said one side which is compatible with a cap of an incompatible size”.  A similar problem applies to Claims 9-11.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the term “towards specialized usage” (L 3) renders the claim indefinite as it is unclear what specifically or what manner of “organizing” is considered to render the portable dispenser system’s usage such that it’s considered as being drawn “towards specialized usage”.  Additionally, the term “the attachable electronic reminder-alarm device” lacks proper antecedent basis as there is only “an electronic reminder-alarm device” (i.e. no “attachable”) being first introduced prior to such recitation.  Additionally, It is unclear as to whether the term “said plurality” refers to “a plurality of portable dispensers”, or to “a plurality of generic pill vials”, or both.  Additionally, the term “the monitoring, reminders, and/or alert function” lacks proper antecedent basis as there is no “monitoring, reminders, and or alert function” being first introduced prior to such recitation.  Moreover, the term “the user’s awareness” lacks proper antecedent basis as there is no “user” being first introduced prior to such recitation.

Regarding Claims 3 and 5, the terms “the electronic reminder-alarm device with the interlocking configurations” and “the stackable interlocking configurations of the reversible caps of the generic pill vials” both lack proper antecedent basis as there are no “electronic reminder-alarm device with interlocking configurations” and “stackable configurations of the reversible caps of the generic pill vials”, respectively, being firs introduced prior to such recitations.

Regarding Claims 2-16, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 1, and their limitations do not overcome the indefiniteness issues of their parent claim.

Regarding Claim 4, the claim is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since it is a dependent of indefinite claim 3, and its limitations do not overcome the indefiniteness issues of its parent claim.

Regarding Claims 6-7, 10-12, and 15-16, the claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite since they are dependents of indefinite claim 5, and their limitations do not overcome the indefiniteness issues of their parent claim.

Allowable Subject Matter
Claims 1-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 1, the prior art of record fails to disclose, teach, or suggest “a. organizing towards specialized usage the portable dispenser system from a plurality of portable dispensers with storage compartments and reversible caps having stackable interlocking configuration and corresponding labeling, each portable dispenser having a bottom and an open end; b. associating each portable dispenser with one of a plurality of generic pill vials with reversible caps, each portable dispenser containing an identical or different type of medication; c. providing a preconditioning compliance of each of the portable dispensers with a medication regimen via features selected from the group consisting of a portable dispenser's magnetically attachable calendar base, an electronic reminder-alarm device, and a mobile application wirelessly communicating with an item selected from the group consisting of the portable dispenser's magnetically attachable calendar base, and the attachable electronic reminder-alarm device; d. assembling all or some of the portable dispensers of said plurality into a system by being attached to each other through their stackable interlocking configurations”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kearns et al. (US PGPUB 2022/0160587) disclose a medication adherence system and corresponding medication box for improving medication adherence. The system includes the medication box, which is transparent and has a machine-readable marker, such as a QR code, on or beneath the floor thereof. The marker is capable of being scanned and read through the transparent bottoms of individual chambers. Data embedded in the marker includes, but is not limited to, the user's medication plan, the date and time when the medication is to be ingested, and instructions for recording the date and time when the marker is scanned and read. The underlying software program/application processes this information and provides an indication as to the user's compliance with the medication plan.
Israeli (US PGPUB 2022/0047461) discloses a pill dispenser which has a core with outward-facing compartments arranged in rows and layers about a central axis. A first sleeve overlying the core has an elongated slot extending parallel to the central axis, and is rotatable relative to the first sleeve to align the slot with one of the rows of compartments. A second sleeve, coaxial with the first sleeve, has a pattern of staggered openings positioned in an axial direction to align with a corresponding one of the layers. The second sleeve is rotatable relative to the first sleeve to bring each of the staggered openings into alignment with the elongated slot, thereby providing access to one of the compartments of the core. Preferably, the core includes a number of axially removable cartridges, each including a row of compartments, that can be inserted while the compartments contain pills.
Arric (US PGPUB 2019/0326006) discloses a medication management system, having a pill dispensing system having: a funnel having an open bottom end; a tube holder; a tube having: a hollow interior; means for securing the tube to the tube holder, such that a rotational movement of the tube holder causes a same rotational movement of the tube; a pill receiving hole facing upwards when the pill dispensing system is not actuated, and providing access to the hollow interior; wherein the open bottom end is aligned with the pill receiving hole when the pill dispensing system is not actuated, such that the pill receiving hole is configured to receive a pill, the pill dropping from the funnel into and housed within the hollow interior; and means for causing the rotational movement, such that the pill receiving hole faces downwards and thus dispenses the pill housed within the hollow interior out of the pill dispensing system.
Stein et al. (US PGPUB 2019/0224077) disclose a medication container which includes a frame, a drawer including slots, at least one of a first set of one or more sensors and a second set of one or more sensors, and an electronic transmitter. The slots in the drawer can receive cartridges containing medication. The first set of sensor(s) can detect whether the drawer has moved more than a preset distance into or out of the frame. The second set of sensor(s) can detect whether a cartridge has been removed from a corresponding slot and/or the contents of the cartridge. The electronic transmitter can transmit data characterizing at least one of whether the drawer has moved more than the preset distance into or out of the frame and whether the cartridge has been removed from the corresponding slot to a server computer via a communication network.
Lam (US PGPUB 2019/0133888) discloses systems, methods, and modules providing integrated medication management utilizing a medication management module. The module comprises cartridge slots, a pill extractor, a pill dispenser, and processors. The method includes receiving patient data of a patient, storing the patient data, and determining a presence of pill cartridges and pills. The module scans a cartridge label corresponding to the patient and the pills and authenticates the cartridges based on the patient data and the pills. The system determines, in response to authenticating, a medication regimen based on the patient data and pills and extracts pills from the pill cartridges. The module ensures verifying a correct extraction of pills and dispensing the pills at a predetermined time in a predetermined amount based on the medication plan. The module verifies a correct dispensing of pills at the predetermined time in the predetermined amount.
Bear et al. (US PGPUB 2013/0195326) disclose devices, systems, and methods for monitoring and enhancing patient adherence to a prescription drug regimen. In some embodiments, a medication storage device includes a plurality of dose containers, each dose container having an interior region configured to contain a medication. The medication storage device also includes an event detection system that includes a plurality of sensors. The plurality of sensors are configured to detect a change in each dose container of the plurality of dose containers. The medication storage device also includes an imaging system. The imaging system includes a plurality of image capture devices configured to capture an image of the interior region of each dose container of the plurality of dose containers. A communications module is configured to send an indication of the change detected by the event detection system and/or an image captured by the imaging device to a remote device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORLANDO BOUSONO whose telephone number is (571)270-5261. The examiner can normally be reached Monday - Friday 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ORLANDO BOUSONO/Primary Examiner, Art Unit 2685